             Case 1:17-cv-00189-TSC Document 46 Filed 04/14/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                             )
JEFFREY STEIN,               )
                             )
           Plaintiff,        )
                             )
        v.                   )                          Civil Action No. 17-cv-0189 (TSC)
                             )
                             )
CENTRAL INTELLIGENCE AGENCY, )
et al.,                      )
                             )
           Defendant.        )
                             )

                                                ORDER

          For the reasons stated in the accompanying Memorandum Opinion, Defendants’ motion for

summary judgment is GRANTED in part and DENIED in part, and Plaintiff’s cross-motion for

partial summary judgment is GRANTED in part and DENIED in part. It is further ORDERED that

the parties meet and confer and file a JOINT proposal for moving forward with this case no later

than April 30, 2020. The proposal shall include proposed plans for the following:

          CIA production of material consistent with the court’s opinion at 17–20;

          FBI submission of an additional declaration to explain its search methodology for the two

requests discussed in the court’s opinion at 22–23;

          DOJ submission of an additional declaration explaining the MRU’s referral decision,

consistent with the court’s opinion at 28–30;

          OPM submission of an additional declaration consistent with the court’s opinion at 32–35;

          ODNI submission of an additional declaration consistent with the court’s opinion at 39–40;

          Education submission of an additional declaration consistent with the court’s opinion at 40–

41; and


                                                    1
         Case 1:17-cv-00189-TSC Document 46 Filed 04/14/20 Page 2 of 2



      State submission of an additional declaration consistent with the court’s opinion at 41–43.

Date: April 14, 2020

                                           Tanya S. Chutkan
                                           TANYA S. CHUTKAN
                                           United States District Judge




                                                2
